Citation Nr: 0027859	
Decision Date: 10/20/00    Archive Date: 10/26/00	

DOCKET NO.  99-18 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse, and W. S.



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1959 to July 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, that denied service connection for a 
right knee disability, a right foot disability, residuals of 
a head injury to the right side of the face and laceration of 
the right ear, and a low back disability.

In December 1998 the veteran filed his notice of disagreement 
with this determination and a statement of the case was 
issued in January 1999.  A personal hearing was held before a 
hearing officer at the RO in April 1999.  In August 1999 
service connection was granted for a right knee disorder and 
a laceration scar over the right eyebrow.  In August 1999 the 
veteran filed VA Form 9 indicating that he was only appealing 
the issues of entitlement to service connection for a right 
foot disability and a low back disability.  A notice of 
disagreement may be withdrawn in writing anytime before a 
substantive appeal is filed.  38 C.F.R. § 20.204 (1999).  
Therefore, the veteran has withdrawn his notice of 
disagreement on all issues except service connection for a 
right foot disability and a low back disability.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's currently manifested arthritis of the right 
foot may not be dissociated from his active service.

3.  The veteran's currently manifested degenerative lumbar 
vertebral disease may not be dissociated from his active 
service.


CONCLUSIONS OF LAW

1.  Arthritis of the right foot was incurred during active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

2.  Degenerative lumbar vertebral disease was incurred during 
active service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. 
§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question is whether the veteran's claims of 
entitlement to service connection for right foot and low back 
disabilities are well grounded.  38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim; that is, 
meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  There must 
be more than a mere allegation, the claim must be accompanied 
by evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Moreover, where a determinative 
issue involves a diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  For 
the veteran's claims to be well grounded, there must be 
competent evidence both of a current disability and of an 
etiological relationship between that disability and service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

When the veteran initiated his claim for service connection 
for a low back disability he indicated a belief that he had 
back pain that was due to injuries sustained in a vehicular 
accident in service, to include injury to his right foot.  In 
its October 1998 decision, the RO characterized the issue as 
entitlement to service connection for a back disability on a 
secondary basis.  The Board concludes that the veteran has 
not been prejudiced by this characterization in light of the 
Board's decision herein.

The veteran's service medical records are silent for 
complaint, finding, or treatment with respect to any motor 
vehicle accident that occurred in June 1960.  The report of 
his June 1967 service separation examination makes no 
reference to any motor vehicle accident or treatment therefor 
and does not reflect any pertinent abnormal findings with 
respect to the physical examination of the veteran.  However, 
service personnel records reflect that on June 4, 1960, the 
veteran was transferred in status from duty to absent at 
Braham Community Hospital in Braham, Minnesota, as a result 
of injuries sustained in an automobile accident.  On June 5 
he continued to be absent and located at the Braham Community 
Hospital.  From June 6 to June 8, he was sick in quarters and 
this was considered in line of duty.  The veteran has also 
submitted statements from other individuals as well as 
photographs, all indicating that he was involved in a motor 
vehicle accident during his active service.  The Board 
concludes that a preponderance of the evidence establishes 
that the veteran was involved in a motor vehicle accident in 
June 1960 and that he required medical care at Braham 
Community Hospital following that accident.

An August 1998 letter from L. M. L., D.C., a private 
chiropractor, reflects that he had treated the veteran in the 
early 1960's for problems that were related to an automobile 
accident during the veteran's active service.  Although the 
chiropractor's medical records had been destroyed, he did 
recall this treatment and offered an opinion that it was as 
likely as not that the problems the veteran was experiencing 
today with respect to his knees and low back were a direct 
result of the major automobile accident that occurred during 
the veteran's active service.

The report of a May 1999 VA examination notes the history of 
the veteran's automobile accident during his active service 
and the veteran's current complaints, as well as treatment 
the veteran received subsequent to service.  The diagnoses 
included traumatic arthritis of the right foot and 
degenerative lumbar vertebral disease with a history of 
sciatica down the right upper leg.  X-rays of the right foot 
revealed degenerative disease of the first 
metatarsophalangeal joint and X-rays of the low back revealed 
degenerative joint disease at L4-5 and L5 - S1 and disc 
disease at L4-5.  The examiner indicated the opinion that the 
arthritis of the right foot and degenerative lumbar vertebral 
disease were due to the automobile accident in June 1960.

For purposes of determining if the veteran's claims are well 
grounded, his statements with respect to involvement in an 
automobile accident are presumed credible.  The statement by 
the private chiropractor as well as the report of the May 
1999 VA examination provide evidence of current disability of 
the right foot and low back and competent medical evidence of 
a nexus between these disabilities and the veteran's active 
service.  Therefore, the claims are well grounded.  There is 
no indication that there is any additional evidence that may 
be developed and the veteran has been afforded a VA 
examination.

A preponderance of the evidence establishes that the veteran 
was involved in a motor vehicle accident in June 1960 that 
required medical care at that time.  There is competent 
medical evidence indicating that he received treatment for 
symptoms related to the accident following his service, and 
competent medical evidence indicating that he has current 
right foot and low back disabilities that are residuals of 
that accident.  There is also competent medical evidence in 
the form of service medical records and examinations 
indicating that the veteran had no relevant complaints or 
disabilities following the accident during his active 
service.  In view of the foregoing, the Board concludes that 
the evidence is in equipoise with respect to whether or not 
the veteran's currently manifested arthritis of the right 
foot and degenerative lumbar vertebral disease are related to 
his active service.  In resolving all doubt in the veteran's 
behalf, service connection for arthritis of the right foot 
and degenerative lumbar vertebral disease is warranted.  
38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303.


ORDER

Service connection for arthritis of the right foot is 
granted.

Service connection for degenerative lumbar vertebral disease 
is granted.



		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals







